Citation Nr: 0607608	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-00 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to secondary service connection for 
peripheral neuropathy of both legs with muscle atrophy. 

2.  Entitlement to secondary service connection for 
depression.  

3.  Entitlement to an increased evaluation for cold injuries 
of the right leg, currently evaluated as 30 percent 
disabling. 

4.  Entitlement to an increased evaluation for cold injuries 
of the left leg, currently evaluated as 30 percent disabling. 

5.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty May 1965 to May 
1967, and from September 1971 to June 1979.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) Columbia, South Carolina.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for peripheral 
neuropathy of both legs with muscle atrophy, and for 
depression, as secondary to the service-connected cold 
injuries of the legs.  He also seeks increased evaluations 
for his service-connected cold injuries of the right and left 
legs, including as stated at his hearing before the 
undersigned in July 2005, extraschedular evaluations.  When 
the veteran was last examined by VA in August 2002 for 
evaluation purposes, the examiner stated that the claims file 
was not available for review.  The examiner found that the 
veteran had a history of cold injury that he was not able to 
verify from the medical records and that the veteran's 
peripheral neuropathy, as well as other disorders, could be 
attributed to cold exposure.  The examiner did not comment on 
the employability of the veteran.  In addition, while the 
veteran has been diagnosed with depression, an opinion 
regarding the etiology of this disorder has not been sought.  
Thus further development on these issues is necessary.  

At his July 2005 hearing before the undersigned, the veteran 
stated that he had a VA podiatry clinic appointment on June 
18, 2005.  A report of this treatment is not of record.  The 
veteran also reported that he is seen every ninety days in 
the clinic.  The most recent VA records in the file are dated 
in 2003.  Records generated by VA are constructively included 
within the record.  If records of VA treatment are material 
to the issue on appeal, as here, and are not included within 
the claims folder, a remand is necessary to acquire such VA 
records.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); 38 
C.F.R. § 3.159 (2005).

Accordingly, the case is REMANDED for the following action:
 
1.  Obtain the appellant's complete 
medical records from the VA medical 
center in Columbia, South Carolina for 
all treatment from 2003 to the present.  
Of particular interest is the June 18, 
2005 treatment at the podiatry clinic 
noted above.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.  

2.  Schedule the veteran for a VA 
examination to evaluate his cold injury 
residuals of the right and left legs, and 
his complaints of peripheral neuropathy.  
The claims file must be reviewed in 
conjunction with this examination.  
*	In evaluating the residuals of cold 
injuries of the right and left legs, 
the examiner should note all 
manifestations found and 
differentiate between the 
symptomatology associated with the 
veteran's service-connected 
disabilities and symptomatology 
associated with any unrelated non 
service-connected disabilities.  If 
symptomatology cannot be 
differentiated, the examiner should 
so state.  

*	The examiner should offer an opinion 
with complete rationale as to the 
etiology of the veteran's peripheral 
neuropathy of the right and left 
legs to include whether it is at 
least as likely as not (a 50 percent 
probability or greater) that the 
veteran's peripheral neuropathy of 
the right and left legs is due to or 
aggravated by his service-connected 
cold residuals of the right and left 
leg.  

*	The examiner should also offer an 
opinion regarding the impact of the 
veteran's service-connected 
disabilities only on his 
employability.  

3.  Schedule the veteran for a 
psychiatric examination for evaluation.  
The claims file must be reviewed in 
conjunction with this examination and the 
examiner should note in the examination 
report that this has been accomplished.  
All indicated tests and studies should be 
performed.  If any psychiatric disorder, 
including depression is found, the 
examiner should indicate if it is at 
least as likely as not (a 50 percent 
chance or greater) that any diagnosed 
psychiatric disability is related to the 
veteran's service-connected residuals of 
cold injuries of the right and left legs.  
Complete rationale must be provided for 
any conclusions or opinions rendered.  

4.  Following completion of the 
foregoing, the RO should undertake any 
additional development deemed necessary, 
and readjudicate the issues on appeal.  
The RO should specifically consider 
whether the assignment of an 
extraschedular rating is warranted.    If 
any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, and discussion of all 
pertinent laws and regulations.  Allow an 
appropriate period of time for response.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

